TESTING APPARATUS



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated Jan. 12, 2021.

DRAWINGS

The drawings are objected to because many of the element numbers used throughout the drawings are unclear.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element number 18 which is set forth in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be informed of any required corrective action in the next action.

TITLE

The title is objected to because the title is vague and not clearly descriptive of the claimed invention.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28 - 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

In claim 28, the phrases “in an outlet line” (line 2) and “within the outlet line” (line 4) are indefinite as to the specific meaning thereof.
In claim 34, the phrase “the flow path through the damper device is convoluted” is indefinite as to the specific meaning thereof.
 
35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 - 24 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior of Kordass et al. (2013/0291631).

With respect to independent claim 19, Kordass et al. set forth a testing apparatus (10) for a fuel injector (28) which delivers fuel into an internal combustion engine, the testing apparatus comprising:
an upper mount (not number) for receiving the inlet of the fuel injector (see top side of fuel injector 28 in Fig. 1);

a lower mount (24) located beneath the upper mount for receiving the nozzle end of the fuel injector; and
an outlet adaptor (36) which is removable from the lower mount (Fig. 4).

The Examiner notes that the claim language that the outlet adaptor is for use when the fuel injector is of the first type and being removed or interchangeable when the fuel injector is of the second type has not been given patentable weight because the phrase has been interpreted as merely functional language as to why the outlet adapter has been removed or changed and does not limit the actual structure of the apparatus.

With respect to claim 20, the claim further defines the inlet adapter of claim 19. However, the inlet adapter of claim 19 has been set forth in the alternative and is thus not required by the claim. Claim 19 has been interpreted as not requiring the inlet adapter.

With respect to claim 21, Kordass et al. set forth that the outlet adaptor (36) is included in the testing apparatus regardless of the size of the fuel injector nozzle end and thus is included in the testing apparatus when the nozzle end of the fuel injector has a relatively small diameter.

The Examiner notes that the claim language that the outlet adapter is removable or interchangeable with the different outlet adaptor when a nozzle end of the fuel injector of the second type has a relatively large diameter has been interpreted as functional language and has not been given patentable weight because the language only describes when the outlet adapter is changed and not the actual structure of the apparatus.

With respect to claim 22, Kordass et al. set forth that the apparatus comprises a support structure (12) which mounts the upper mount onto the lower mount wherein the fuel injector (28) under test extends through the support structure when received in the testing apparatus.

With respect to claim 23, Kordass et al. set forth that the apparatus comprises a removable delivery chamber (14) located beneath the lower mount (24) for receiving injected fluid from the fuel injector under test.

With respect to claim 24, Kordass et al. set forth that the testing apparatus further comprises a clamp arrangement (18) which cooperates with the lower mount (24) and clamps the delivery chamber (14) and the lower mount together.

With respect to claim 35, Kordass et al. set forth the testing of a fuel injector which would inherently include the two common types of fuel injectors, the gasoline injector and the diesel injector.
Nonetheless, the claim language has not been given patentable weight because the claims are directed to a testing apparatus and thus, the structure of the testing apparatus defines the claims. The injector type does not limit the structure of the testing apparatus as claimed.





Allowable Subject Matter

Claims 25 - 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of independent claim 19 and any intervening claims and rewritten to overcome any rejection set forth under 35 U.S.C. 112 in this office action.

With respect to claim 25, the prior art fails to teach or suggest a removable target assembly having a target plate comprising a fluid spray impact surface which is impinged by fluid injected by the fuel injector under test during testing in a second test mode.
Claims 26 and 27 depend from claim 25.

With respect to claim 28, the prior art fails to teach or suggest a fluid flow measurement device located downstream of the fuel injector under test in an outlet line from the fuel injector under test, wherein the fluid flow measurement device is provided with a damper device which limits fluctuations in fluid pressure within the outlet line.
Claims 29 - 34 depend from claim 28.

	With respect to claim 36, the prior art fails to teach or suggest a method of testing an injector using the said testing apparatus, the method comprising:
mounting the outlet adaptor within the lower mount when the fuel injector under test is of the first type, the outlet adaptor being removed when the fuel injector under test is of the second

type or being interchanged with the different outlet adaptor when the fuel injector under test is of the second type.

The Examiner notes that claim 36 depends from claim 19, and that claim 19 only requires at least one of the inlet adapter and the outlet adapter. Claim 36 requires both the mounting of the inlet adapter and the outlet adapter. As such, claim 36 has been interpreted as requiring both the inlet adapter and the outlet adapter.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












/Eric S. McCall/Primary Examiner
Art Unit 2856